DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (US 2017/0104506) (hereinafter Liu) in view of Uln et al. (US 10,805,936) (hereinafter Uln).
Re claim 1, Liu discloses:
“a receiver to receive a reception signal including a first signal as a pulse signal reflected by an observation target and an interference signal provided corresponding to the pulse signal; and” (Fig. 2; para. 0005-007, 0011, 0012)
“a processor configured to
separate the reception signal, on a time axis, into a first component corresponding to the first signal and an interference component corresponding to the interference signal, by using a first reference signal generated based on the pulse signal, generate a separated signal including separated the first component and separated the interference component, (Fig. 2, para. 0013, 0014, 0124, 0125, 0145, 
“and reduce the interference component.” (Fig. 2, para. 0015, 0126)
Liu differs from the claimed invention in that Liu does not explicitly disclose the above underlined claimed subject matter.  That is, Liu does not explicitly discloses that the received signal is “pulse” signal.
Uln, in similar field of endeavor, discloses mitigating interference in received pulse signal (Abstract; col. 1, lines 53-56; col. 5, lines 4-5).
Liu discloses interference cancellation applicable to received RF signal in general and does not exclude utilization for other suitable application.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have suitably utilizes the Liu in application where the received signal includes pulse signal, as discloses by Uln, as application specific and would not have changed the scope of Liu.
 Re claims 16, 17, see corresponding claim 1 above for similar claimed subject matter.
Re claim 4, Liu further implies the teaching of “wherein the processor performs correction so as to reduce data included in the separated signal and indicating the interference component” in para. 0013, 0124.
Re claim 9, Liu further implies the teaching of “wherein the processor transforms the separated signal in which the interference component is reduced to a restored signal including the first signal by using the first reference signal” in Fig. 2; para. 0011-0015, 0122-0126; wherein the element 40 removes interferences in the received signal .
Allowable Subject Matter
Claims 2-3, 5-8, 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maeda et al. (US 2004/0171352)
Leyh et al. (US 2014/0369450)
Kushioka et al. (US 2018/0145709)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040.  The examiner can normally be reached on 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAC V HA/           Primary Examiner, Art Unit 2633